DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2019/0325660) in view of Pajak et al. (US 5,065,347), and further in view of Mezrich (US 2018/0190388). 
As per claim 1, Schmirler et al., hereinafter Schmirler, discloses a method of facilitating user navigation among a plurality of operator workstation screens of a control and monitoring system, wherein the method is performed by the control and monitoring system and comprises: 
determining a condition of interest ([0004] “a monitoring component configured to monitor the industrial data and identify occurrence of a maintenance issue based on a determination that a subset of the industrial data satisfies a condition indicative of the maintenance issue”), 
determining a workstation screen identifier identifying an operator workstation screen displaying the condition of interest as condition of interest graphics ([0045] industrial devices that provide data relating to the controlled industrial systems; [0047] where the controllers can facilitate visualization of information relating to the controlled display screens can visualize present states of industrial systems or their associated devices using graphical representations of the processes that display metered or calculated values, employ color or position animations based on state, render alarm notifications, or employ other such techniques for presenting relevant data to the operator; [0048] “these data visualization systems allow a user to view relevant data values and alarms associated with the various machines and devices”; [0152] where the graphical indicator could visually identify devices, workstations, or machine components).
transmitting the workstation screen identifier, which identifies the operator workstation screen displaying the condition of interest graphics, to a first wearable augmented reality, AR, devic
	Schmirler discloses a method of identifying a workstation in an industrial environment. It is note Schmirler does not explicitly teaches identifying a workstation screen, however, this is known in the art as taught by Pajak et al., hereinafter Pajak. Pajak discloses workstation assemblies include screens (Figure 1). Since a workstation screen is considered part of workstation, it would have been obvious to one of ordinary skill in the art to identify a workstation screen of its corresponding workstation for the purpose of easier identifying a workstation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pajak into Schmirler because Schmirler discloses a method of displaying an image of interest and Pajak further discloses the display could be a wearable augmented reality display for the purpose of increasing user mobility.
	It is noted Schmirler and Pajak do not explicitly disclose the plurality of operator workstation screens are in a control room; however, this is known in the art as taught by Mezrich. Merich discloses a method of monitoring situations where a plurality of workstations are situated in a control room ([0031] where the workstations could be used to monitor, for examples, stock market, air traffic control, power utility or security).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Merich into Schmirler and Pajak because Schmirler and Pajak disclose a method of displaying image of 

As per claim 2, Schmirler, Pajak and Merich demonstrated all the elements as disclosed in claim 1, and Schmirler further discloses determining a condition of interest graphics location on the operator workstation screen displaying the condition of interest graphics, wherein the transmitting further includes transmitting the condition of interest graphics location (Figure 2, item 204 and [0057][0069] where “graphical arrows or other indicators that guide the user to the affected machine or device, as well as graphical indicators that direct the user's focus of attention to specific areas or components of an automation system, machine, or industrial device requiring attention”).  
Claim 9 is a computer program claims with limitations similar to claim 1 in scope, therefore is similarly rejected as claim 1.
As per claim 11, Schmirler, Pajak and Merich demonstrated all the elements as disclosed in claim 10, and Schmirler further disclose 
the control and monitoring system as claimed in claim 10 (Figure 2), and Schmirler further discloses
a first wearable AR device including an AR screen, the first wearable AR device being configured to wirelessly communicate with the control and monitoring system (Figure 2, item 206; [0083]).  
As per claim 12, Schmirler, Pajak and Merich demonstrated all the elements as disclosed in claim 11, and Schmirler further discloses wherein the first wearable AR device is configured to transmit an object location request to the control and monitoring 
As per claim 15, Schmirler, Pajak and Merich demonstrated all the elements as disclosed in claim 11, and Schmirler discloses a use of a first wearable augmented reality, AR, wearable in an AR system (Figure 2, item 206 is a wearable device).

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2019/0325660), Pajak et al. (US 5,065,347), and Merich (US 2018/0190388), and further in view of Midkiff (US 2010/0123579).
As per claim 3, Schmirler, Pajak and Merich demonstrated all the elements as disclosed in claim 1.
It is noted Schmirler, Pajak and Merich do not explicitly teach
receiving an object location request from the first wearable AR device concerning an object location among the operator workstation screens, wherein the determining of the condition of interest is based on the object location request and the condition of interest graphics marks the object location. However, this is known in the art as taught by Midkiff. Midkiff discloses a monitoring system in which the requested location of camera and associated suspicious activities could be displayed ([0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Midkiff into Schmirler, Pajak and Merich because Schmirler, Pajak and Merich disclose a method of displaying image of interest and Midkiff further discloses the condition of interest graphics could be presented for the purpose of increasing situation awareness.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Midkiff into Schmirler, Pajak and Merich because Schmirler, Pajak and Merich disclose a method of displaying image of interest and Midkiff further discloses the location and condition of interest graphics could be determined for the purpose of increasing situation awareness.
As per claim 5, Schmirler, Pajak, Merich and Midkiff demonstrated all the elements as disclosed in claim 3, and Schmirler further discloses wherein the object is a mouse pointer or an alarm object ([0048] where alarms are associated with the various machines and devices).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2019/0325660), Pajak et al. (US 5,065,347), Merich (US 2018/0190388), and further in view of Maeda et al. (US10,090,705).
As per claim 6, Schmirler, Pajak and Merich demonstrated all the elements as disclosed in claim 1.
It is noted Schmirler, Pajak and Merich do not explicitly teach
wherein a first subset of the plurality of operator workstation screens form a first monitoring sector configured to display a first section of an industrial process, and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Maeda into Schmirler, Pajak and Merich because Schmirler, Pajak and Merich disclose a method of displaying image of interest and Maeda further discloses the interest graphics could be grouped for the purpose of increasing user flexibility.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2019/0325660), Pajak et al. (US 5,065,347) and Merich (US 2018/0190388), and further in view of Mashio et al. (US 2020/0143487).
As per claim 7, Schmirler, Pajak and Merich demonstrated all the elements as disclosed in claim 1.
It is noted Schmirler, Pajak and Merich do not explicitly teach wherein the determining of a condition of interest involves determining that a process variable value is above a predetermined threshold value, wherein the condition of interest is indicated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mashio into Schmirler, Pajak and Merich because Schmirler, Pajak and Merich disclose a method of displaying image of interest and Mashio further discloses the interest graphics could be based on a threshold level for the purpose of increasing user awareness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2019/0325660), Pajak et al. (US 5,065,347) and Merich (US 2018/0190388), and further in view of Li (US 2020/0218217).
As per claim 8, Schmirler, Pajak and Merich demonstrated all the elements as disclosed in claim 1.
It is noted Schmirler, Pajak and Merich do not explicitly teach determining based on the condition of interest a type of indication to be displayed by the first wearable AR device, wherein the transmitting involves transmitting the determined type of indication to be displayed to the first wearable AR device. However, this is known in the art as taught by Li. Li discloses a monitoring system in which the fault information transmitted includes fault cause information and fault type information ([0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Li into Schmirler, Pajak .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2019/0325660), Pajak et al. (US 5,065,347) and Merich (US 2018/0190388), and further in view of Drory et al. (US 2011/0270794).
As per claim 10, Schmirler, Pajak and Merich demonstrated all the elements as disclosed in 1, and Schmirler further discloses  
a storage medium including computer code (Figure 3, item 322), and 
processing circuitry which when executing the computer code causes the control and monitoring system to perform the steps of the method as claimed in claim 1 (Figure 3, item 320).  
It is noted Schmirler, Pajak and Merich do not explicitly teach
a plurality of operator workstation screens. However, this is known in the art as taught by Drory et al., hereinafter Drory. Drory discloses a monitoring system in which a plurality of workstation screens are utilized ([0006]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Drory into Schmirler,  Pajak and Merich because Schmirler, Pajak and Merich disclose a method of displaying image of interest and Drory further discloses using a plurality of workstation screens for the purpose of increasing user awareness.

s 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2019/0325660), Pajak et al. (US 5,065,347) and Merich (US 2018/0190388), and further in view of Busboom et al. (US 5,345,553).
As per claim 13, Schmirler, Pajak and Merich demonstrated all the elements as disclosed in claim 11.
It is noted Schmirler, Pajak and Merich do not explicitly teach wherein each operator workstation screen is provided with a screen identifying element identifying the operator workstation screen, wherein the first wearable AR device is configured to identify the operator workstation screen displaying the condition of interest graphics based on the workstation screen identifier received from the control and monitoring system and the corresponding screen identifying element, and wherein the first wearable AR device is configured to indicate on the AR screen the location of the operator workstation screen
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Busboom into Schmirler, Pajak and Merich because Schmirler, Pajak and Merich disclose a method of displaying image of interest and Busboom further discloses transferring workstation screen data for the purpose of increasing user awareness.

.  
Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive.
Applicant argues Schmirler et al. (US 2019/0325660) does not teach 
determining a workstation screen identifier identifying an operator workstation screen that is displaying the condition of interest. In reply, Examiner consider Schmirler teaches the limitation by the display screens can visualize present states of industrial systems or their associated devices using graphical representations of the processes that display metered or calculated values, employ color or position animations based on state, render alarm notifications, or employ other such techniques for presenting relevant data to the operator [0047], since the graphical representation is particular to an associated device, it identifies the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        January 13, 2022